In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
RICHARD T. DAHL,          *
                          *                          No. 13-98V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: April 2, 2014
                          *
SECRETARY OF HEALTH       *                          Motion to exclude expert witness.
AND HUMAN SERVICES,       *
                          *
              Respondent. *
******************** *

Sheila Ann Bjorklund, Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Julia W. McInerny, United States Dep’t of Justice, Washington, DC, for
respondent.

   RULING DENYING MOTION TO EXCLUDE EXPERT TESTIMONY1

       On October 8, 2013, petitioner, Richard Dahl, moved to exclude
respondent’s expert, Dr. Gerald Raymond. Mr. Dahl contends that a conflict of
interest requires Dr. Raymond’s disqualification. Dr. Raymond is currently the
head of the hospital unit where Mr. Dahl sought treatment for his alleged vaccine
injury. Mr. Dahl argues that Dr. Raymond’s position in the department where Mr.
Dahl sought treatment and the potential for Mr. Dahl to seek treatment from Dr.
Raymond in the future requires the disqualification of Dr. Raymond as
respondent’s expert.

      During the time Mr. Dahl was treated at the hospital, Dr. Raymond was
neither a member of the medical staff nor a member of the faculty of the affiliated
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this order on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
university. Mr. Dahl is unable to show that a confidential or privileged
relationship existed between himself and Dr. Raymond. Additionally, Mr. Dahl
cannot show Dr. Raymond was in possession of privileged information as a result
of a confidential relationship. Consequently, it is not appropriate to exclude Dr.
Raymond’s expert testimony for failing to comport with the American Medical
Association Code of Medical Ethics (“Code of Medical Ethics”) or any comparable
standard. Therefore, the motion is denied.

I.    Relevant Medical History

       Before his alleged vaccine injury, Mr. Dahl’s medical history included
several significant medical events, including a 2010 diagnosis of leukodystrophy.
Exhibit 14 at 44-57. Leukodystrophy encompasses various types of
neurodegeneration in cerebral white matter. Dorland’s Illustrated Medical
Dictionary 1029 (32d ed. 2012). One subset of regressive leukodystrophy common
in young people is vanishing white matter disease, which can cause stiffness and
spasticity of the limbs and optic atrophy. Id. at 544.

      After his leukodystrophy diagnosis, Mr. Dahl received the flu vaccine on
November 2, 2011. Exhibit 2 at 1. By December 28, 2011, Mr. Dahl was unable
to walk. Exhibit 15 at 139. On January 1, 2012, he was admitted to North
Memorial Medical Center (“North Memorial”). He was discharged from North
Memorial with a diagnosis of Guillain-Barré syndrome (“GBS”) on January 10,
2012. Id. at 148; exhibit 5 at 159.

       Throughout 2012, Mr. Dahl received a variety of different diagnoses for the
cause of his persistent ailments, including GBS, leukodystrophy, or a combination
of both. See generally exhibits 5–20. Most of these visits are not relevant to the
petitioner’s motion.

      For purposes of Mr. Dahl’s motion, the important appointments occurred at
the University of Minnesota – Fairview Medical Center and Amplatz Children’s
Hospital (“FMC”). Exhibit 8 at 1–54. Neurologists Dr. Brandon Peters and Dr.
Peter Karachunski treated him, starting on April 30, 2012. Id. Dr. Peters’
assessment, with which Dr. Karachunski agreed, was that Mr. Dahl’s symptoms,
such as loss of reflexes, were consistent with leukodystrophy. Id. at 9. Dr. Peters
did not make a diagnosis of GBS. Id. Dr. Karachunski separately stated that
diagnostic results were inconsistent with GBS and he ordered genetic tests. Id. at
14–15. On June 20, 2012, genetic test results were positive for childhood ataxia
with CNS hypomyelination/vanishing white matter disease (CACH/VWM), a

                                         2
subtype of leukodystrophy, and Dr. Karachunski confirmed this diagnosis on June
22, 2012. Id. at 23, 53.

       Mr. Dahl last sought treatment from Dr. Karachunski at the pediatric
neurology practice group at FMC on August 7, 2012. Pet’r’s Reply at 3; exhibit 8
at 59. Mr. Dahl states he was last treated at FMC for pain management in October
2012. Pet’r’s Reply at 3. Dr. Raymond, respondent’s expert, joined FMC in
December 2012. Exhibit B at 2. Dr. Karachunski updated Mr. Dahl’s records in
February 2013. Pet’r’s Reply at 3.

II.   Procedural History

        On February 5, 2013, Mr. Dahl filed a petition for compensation under the
National Vaccine Injury Compensation Act, 42 U.S.C. § 300aa-10 through 34
(2012) (“Vaccine Act” or “Program”). Mr. Dahl alleged that the flu vaccine he
received on November 2, 2011, caused him to suffer GBS. The flu vaccine is
listed in the Vaccine Injury Table as a vaccine covered by the Vaccine Act. See 42
C.F.R. § 100.3(a).

       With his petition, Mr. Dahl filed medical records, which he supplemented
later. Exhibits 1-22. On June 25, 2013, respondent reviewed the medical records
and stated her position that compensation under the Program is not appropriate
because Mr. Dahl has not demonstrated by preponderant evidence that the flu
vaccine caused his illness. Resp’t’s Rep’t.

       During a July 16, 2013 status conference, the Secretary identified Dr.
Raymond, a specialist in leukodystrophy, as her expert. Respondent filed Dr.
Raymond’s expert report (exhibit A) on September 27, 2013. According to Dr.
Raymond, Mr. Dahl suffered from a subset of leukodystropy, CACH/VWM. This
illness, Dr. Raymond contends, was not caused or affected by the flu vaccine. See
exhibit A at 9.

       On October 8, 2013, Mr. Dahl filed a motion to exclude Dr. Raymond as
respondent’s expert, arguing Dr. Raymond’s position at FMC where Mr. Dahl had
been treated created a conflict of interest. Pet’r’s Mot. to Exclude. On November
8, 2013, the Secretary filed a response to Mr. Dahl’s motion, arguing that no
conflict of interest exists. Resp’t’s Resp. On November 15, 2013, Mr. Dahl filed a
reply in support of his motion to exclude. Pet’r’s Reply. This issue is ready for
adjudication.


                                        3
III.   Standard for Disqualifying an Expert Based Upon a Conflict of Interest

      Neither the Vaccine Act nor the Vaccine Rules set forth a standard for
special masters to follow in determining whether a conflict of interest precludes the
presentation of a particular expert’s opinion. Likewise, the Rules of the Court of
Federal Claims and the Federal Rules of Civil Procedure do not address this topic.
In absence of this guidance, case law should be consulted.

       The most useful case is Hanlon v. Sec’y of Health & Human Servs., 191
F.3d 1344 (Fed. Cir. 1999), a case involving tuberous sclerosis. In that case, the
petitioners objected to the Secretary’s retention of a doctor who was the foremost
expert in tuberous sclerosis, because he had testified on behalf of other petitioners
with tuberous sclerosis whom the Hanlons’ attorney represented. The special
master permitted the Secretary to retain the doctor. See Barnes v. Sec’y of Health
& Human Servs. No. 92–0032V, 1997 WL 620115, at *1-5 (Fed. Cl. Spec. Mstr.
Sept. 15, 1997) (allowing the doctor’s testimony), aff’d sub nom. Hanlon, 191 F.3d
1344.

       At the Federal Circuit, the petitioners maintained that the special master
erred in not excluding respondent’s expert’s opinion. The Federal Circuit observed
that Congress delegated to special masters “wide discretion with respect to the
evidence they would consider.” Hanlon, 191 F.3d at 1349–50 (quoting
Whitecotton v. Sec’y of Health & Human Servs, 81 F.3d 1099, 1108 (Fed. Cir.
1996)). The Federal Circuit held disqualification is not required “unless it is
reasonable to conclude that the expert possessed confidential information that
would prejudice the petitioner.” Id.2

       The Court of Federal Claims interpreted and followed Hanlon in Return
Mail, Inc. v. United States, 107 Fed. Cl. 459, 461 (2012). In Return Mail, the
United States Postal Service moved to exclude a retired postal executive as the
opposing party’s expert because the expert’s former position made him privy to
privileged information at the center of the litigation. Id. at 461–62.

      The Court of Federal Claims stated where an expert witness switches parties
during a legal proceeding, that expert must be disqualified. Return Mail, Inc., 107
Fed. Cl. at 461. In all other circumstances, determining whether an expert should

       2
         As a decision from the Federal Circuit, Hanlon is precedent that binds judges and
special masters of the Court of Federal Claims.


                                                4
be disqualified requires affirmative answer to two questions. First, did the expert
witness and the party requesting disqualification have a confidential relationship?
And second, in the course of that relationship did the moving party “disclose any
privileged or confidential information relevant to the proceeding?” Id.3 The court
denied the motion, as the United States Postal Service did not show that the expert
had access to specific information nor did it produce any document showing the
expert was present when privileged or confidential information was discussed. Id.
at 463–68.

IV.    The Parties’ Arguments

       Neither party cited Hanlon or Return Mail in their briefs and therefore the
parties did not phrase their arguments with reference to Hanlon or the Return Mail
two-part test. Nevertheless, their arguments implicitly touch on the basic inquiries.

       Mr. Dahl argues that Dr. Raymond’s participation as respondent’s expert
means a conflict of interest exists because Dr. Raymond possesses confidential
information about Mr. Dahl’s health and will offer an opinion adverse to Mr.
Dahl’s case. Mr. Dahl raises several broad arguments for excluding Dr. Raymond
as an expert. The first three attempt to establish the existence of a confidential
relationship between Dr. Raymond and Mr. Dahl.

       First, Mr. Dahl points out that he was treated by Dr. Karachunski in the
Pediatric Neurology department at FMC. Pet’r’s Mot. to Exclude at 2. After Mr.
Dahl was last treated by Dr. Karachunski, Dr. Raymond joined the practice group
and is now a colleague of Dr. Karachunski. Id. Because Dr. Raymond is a part of
the Neurology Clinic, Mr. Dahl contends that the conflict which would preclude
Dr. Karachunski from testifying is imputed to Dr. Raymond, even though Dr.
Raymond was not employed at FMC at the time. Id. at 3–4. Mr. Dahl argues that
the Code of Medical Ethics requires that Dr. Raymond be disqualified from
testifying, as specialty and group medical practices treat the patients of the group
as patients of each individual doctor in that group. Id. at 3.



       3
         The Court of Federal Claims has articulated a third factor, which is considered when the
two questions addressed above are answered in the affirmative. In circumstances in which there
are few knowledgeable experts willing to testify, the scales would tilt in favor of denying
disqualification. Return Mail, 107 Fed. Cl. at 461–69 (declining to address the third factor, as
the answers to the first two questions were negative).


                                                5
       Second, Mr. Dahl also argues that Dr. Raymond’s position at FMC is similar
to the other situations requiring disqualification. Id. at 4–6. Mr. Dahl’s second
argument analogizes the current situation to insurance administrators who
determine eligibility under ERISA and to the attorney-client privilege. See id. Mr.
Dahl argues that Dr. Raymond simultaneously received money from respondent for
his expert testimony and from Mr. Dahl’s insurance company for his treatment,
raising the specter of impropriety. Id. at 7; Pet’r’s Reply at 5.

       Third, Mr. Dahl argues for disqualification based on potential future events.
In his original motion, Mr. Dahl states “it is entirely foreseeable that Petitioner will
be under the direct care of Dr. Raymond at some time.” Pet’r’s Mot. to Exclude at
3. In his reply, Mr. Dahl explains that he might return to FMC and have future
interactions with Dr. Raymond. Pet’r’s Reply at 4, 6. Mr. Dahl, relying on the
Code of Medical Ethics, claims that because of these potential future interactions,
Dr. Raymond is required to recuse himself and, his having failed to do this, should
result in his disqualification. Pet’r’s Mot. to Exclude at 4.

       For the second question of Return Mail – the disclosure of confidential
information – Mr. Dahl relies on Dr. Raymond’s access to both Mr. Dahl’s
previous treating physician and Mr. Dahl’s files. Mr. Dahl argues that Dr.
Raymond, in his position at FMC, “is in possession of confidential information that
is potentially extremely prejudicial to petitioner’s vaccine claim.” Pet’r’s Mot. to
Exclude at 6–7. In his reply, Mr. Dahl contends that Dr. Raymond “has free and
open access to all of the physicians/staff/providers who participated in [Mr.
Dahl’s] care.” Pet’r’s Reply at 2–3. Additionally, Mr. Dahl argues “it is not
without possibility for Dr. Raymond to, even in passing, inquire of these [FMC]
personnel their experience with [Mr. Dahl] and pass that along to [r]espondent.”
Pet’r’s Reply at 3.

       Respondent argues that Dr. Raymond was not employed at the FMC when
Mr. Dahl sought treatment. Resp’t Resp. at 2–7. As a result, Mr. Dahl was not a
patient of Dr. Raymond and could not have been a treating physician within the
meaning of the Medical Code of Ethics. Id. at 3. Respondent further states, that if
Dr. Raymond were considered a treating physician, his exclusion would not be
mandated by the Code of Medical Ethics because Dr. Raymond’s opinion is not
adverse to Mr. Dahl’s medical, as opposed to legal, interests. Id. at 5–6.
Respondent states that Dr. Raymond never saw or was consulted by Dr.
Karachunski about Mr. Dahl’s care, condition, or treatment. Id. at 2. Respondent
states Mr. Dahl did not produce any records showing treatment by Dr. Karachunski
at FMC since August 7, 2012, and no physical therapy or pain management

                                           6
treatments in 2013. Id. As a result, respondent argues there is not a conflict of
interest as Mr. Dahl cannot show Dr. Raymond acted inconsistently with the Code
of Medical Ethics. Id. at 7–8.

V.    Discussion

      To establish whether Dr. Raymond should be disqualified, Mr. Dahl must
demonstrate that he and Dr. Raymond had a confidential relationship and, if a
confidential relationship existed, that Mr. Dahl disclosed confidential or privileged
information to Dr. Raymond. Mr. Dahl has not shown that he and Dr. Raymond
had a confidential relationship. As such, he cannot show he disclosed any
confidential information to establish that Dr. Raymond must be disqualified.


      A.   Is There a Confidential Relationship between Mr. Dahl
      and Dr. Raymond?

       Mr. Dahl’s first argument is based on the concept of imputation of a
confidential relationship – when Dr. Raymond joined the practice group, he took
on the same obligations owed to Mr. Dahl by Dr. Karachunski. Mr. Dahl primarily
argues that the Code of Medical Ethics requires disqualification. Pet’r’s Mot. to
Exclude at 3. The relevant portion of the Code of Medical Ethics states: “the
physician must hold the patient’s medical interests paramount.”4 In Mr. Dahl’s
view, Dr. Raymond is breaching his ethical obligation by presenting an opinion
(that Mr. Dahl’s ailments were caused by leukodystrophy (not the flu vaccine) and
that Mr. Dahl does not have GBS) that is inconsistent with Mr. Dahl’s legal claim
(that the flu vaccine caused or worsened Mr. Dahl’s health). Pet’r’s Mot. to
Exclude at 3–4, 6; Pet’r’s Reply at 4. Mr. Dahl cites no cases in support of the
claim that the Medical Code of Ethics requires disqualification of Dr. Raymond.

        The cases interpreting the Code of Medical Ethics distinguish a person’s
litigation interests from his or her medical interests. The Code of Medical Ethics
declaration that the physician must hold the patient’s medical interests paramount
does not “impose a duty to loyalty upon a physician not to disagree with the
patient’s litigation position.” In re Zimmer Nexgen Knee Implant Prod. Liab.

      4
         Opinion 9.07 - Medical Testimony, AMA: American Medical Association (Dec. 2004),
http://www.ama-assn.org/ama/pub/physician-resources/medical-ethics/code-medical-
ethics/opinion907.page.



                                            7
Litig., 890 F. Supp.2d 896, 908 (N.D. Ill. 2012) (quoting In re Pelvic
Mesh/Gynecare Litig., 43 A.3d 1211, 1218 (N.J. Super. Ct. App. Div. 2012)).
Indeed, a physician is obligated to cooperate fully in litigation. Id.; see Opinion
9.07 (“As citizens and professionals with specialized knowledge and experience,
physicians have an obligation to assist in the administration of justice.”).

       A determination of whether a patient’s litigation and medical interests
overlap is “a matter of professional judgment by the treating physician, not by the
patient’s lawyers, or by the courts applying wholesale rules of prohibition and
disqualification.” In re Zimmer, 890 F. Supp.2d at 908–09; In re Pelvic Mesh, 43
A.3d at 1224. Even if Dr. Raymond treated Mr. Dahl, then it is Dr. Raymond’s
decision whether, in his honest assessment, the medical interest of his patient
“permits expert assistance and testimony adverse to [Mr. Dahl’s] litigation
interests.” In re Pelvic Mesh, 43 A.3d at 1224 (internal quotation marks omitted).

       Mr. Dahl’s second argument, focusing on conflicts of interest in the ERISA
field or general monetary conflicts, supposes money is received from two opposing
sources, creating a conflict. For example, in Metropolitan Life Ins. Co. v. Glenn,
554 U.S. 105 (2008), the United States Supreme Court noted that this type of
conflict exists when an ERISA plan administrator monetarily benefits from
denying a claim. Id. at 112. (“Every dollar spent in benefits is a dollar spent by
the employer; and every dollar saved is a dollar in the employer’s pocket.”).
However, the situation of an ERISA planner, who benefits monetarily when
denying payments, and Dr. Raymond, who is being paid to offer his opinion about
a matter, are too different for adequate comparison.

       Regarding attorney-client privilege, a wide number of courts have rejected
the application of attorney-client privilege to other conflicts of interests. E.g.,
Kendall Coffey, Inherent Judicial Authority and the Expert Disqualification
Doctrine, 56 Fla. L. Rev. 195, 202–07 (2004) (discussing expert disqualification
doctrine development since the influential holding in Paul v. Rawlings Sporting
Goods Co., 123 F.R.D. 271, 278 (S.D. Ohio 1988), which rejected comparing the
attorney-client privilege to other situations).

       Mr. Dahl’s third argument for disqualification is based on potential future
events. Mr. Dahl, relying on the Code of Medical Ethics, claims that these
potential future interactions require Dr. Raymond to recuse himself and, having
failed to do this, that he be disqualified. See Pet’r’s Mot. to Exclude at 4.



                                          8
        The Code of Medical Ethics states “when treating physicians are called upon
to testify in matters that could adversely impact their patients’ medical interests,
they should decline to testify unless the patient consents or unless ordered to do so
by legally constituted authority.” Opinion 9.07. The language of the Code of
Medical Ethics Opinion 9.07 looks back in time, protecting a “patient the physician
has treated” or “when called upon to testify in matters that could adversely impact
their patients.” Opinion 9.07 (emphasis added). The AMA Council’s report,5
providing commentary on this standard, notes that a doctor should decline to testify
in “legal proceedings involving a current patient.” Id. It does not inquire into
future doctor-patient relationships, but only current or past relationships.

       Mr. Dahl last sought treatment from Dr. Karachunski at the neurology
practice group at FMC on August 7, 2012. Pet’r’s Reply at 3. Mr. Dahl states the
last time anyone at FMC treated him was in October 2012. Pet’r’s Reply at 4. Dr.
Raymond joined FMC on December 31, 2012. Exhibit B at 2. After that date, the
only activity undertaken by the neurology clinic group concerning Mr. Dahl was
basic record-keeping and did not involve Dr. Raymond. See Pet’r’s Reply at 4
(explaining that in February 2013. Dr. Karachunski received information from the
Courage Center clinic, which was then placed in the Mr. Dahl’s medical file). As
Dr. Raymond’s employment at FMC and Mr. Dahl’s treatment occurred at separate
times, Dr. Raymond could not have treated Mr. Dahl, and disqualification is not
required for this reason.6

       In sum, Dr. Raymond’s expert opinion should not be excluded. It is
generally the decision of a treating physician to decide if the medical and litigation
interests of a patient overlap. Additionally, the Code of Medical Ethics does not
bar the testimony of a doctor who may treat a litigant in the future, nor do other
standards. As a confidential relationship did not exist, it is not possible for
privileged information to have been disclosed.



       5
         Michael S. Goldrich, Report of The Council on Ethical and Judicial Affairs, AMA:
American Medical Association 6 (2004), http://www.ama-assn.org/resources/doc/code-medical-
ethics/907a.pdf.
       6
         Additionally, disqualification is not a mandated remedy. As respondent correctly states,
the Code of Medical Ethics specifies when a treating doctor and patient are placed in adversarial
legal positions, it “may be appropriate for a treating physician to transfer the care of the patient
to another physician.” Opinion 9.07.


                                                 9
       B.   Has Dr. Raymond Acquired Any Confidential Information from
       Mr. Dahl?

       Even assuming a confidential relationship, the second question in the two-
part test is whether Dr. Raymond obtained any confidential information that would
prejudice Mr. Dahl. See Return Mail, 107 Fed. Cl. 459, 461 (2012) (stating
disqualification is not required unless information relevant to the proceeding was
obtained in the course of the confidential relationship). To show Dr. Raymond
possessed privileged information, Mr. Dahl must offer some specifics about
disclosure of relevant privileged information. See id. at 465.

       Mr. Dahl makes several statements about Dr. Raymond’s access to
confidential information. As the Secretary identified, Mr. Dahl seems to suggest
that Dr. Raymond used patient information that Mr. Dahl did not consent to release
as part of this litigation. Resp’t’s Resp. at 2 n.3. Dr. Raymond’s affidavit states he
reviewed only the “provided records” for Mr. Dahl. See exhibit D at 1.
       When Mr. Dahl submitted the medical records pertinent to this litigation, he
waived the confidentiality of those records as far as the parties and their experts are
concerned.7 Mr. Dahl is obliged to provide “all available medical records
supporting the allegation in the petition, including physician and hospital records.”
Vaccine Rule 2(c)(2)(A); accord 42 U.S.C. § 300aa-11(c)(2). Mr. Dahl has
injected his medical condition and its possible causes into this case. He cannot
reasonably claim that his filed records are privileged such that they could not be
analyzed by the undersigned or respondent

      Mr. Dahl cannot offer any specifics about the disclosure of privileged
information to Dr. Raymond beyond that he was employed by an organization that
possesses privileged information. Mr. Dahl states only that Dr. Raymond could
possibly acquire such information. For instance, Mr. Dahl argues that Dr.
       7
          Although, conceivably, Dr. Raymond could access the medical practice’s files, these
files should replicate the material produced in the litigation. Mr. Dahl’s submission of exhibit 1-
21 has waived the confidentiality of that information as far as the parties (and their associated
experts) are concerned. See Fisher v. Sw. Bell Tel. Co., 361 F. App'x 974, 978 (10th Cir. 2010)
(stating “a plaintiff waives the [doctor-patient] privilege by placing his or her medical condition
at issue”) (quoting Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir. 2000)); Batiste-Davis v.
Lincare, Inc., 526 F.3d 377, 381 (8th Cir. 2008) (stating a party waives confidentiality of prior
treatment of a condition when condition is at issue); Doe v. Oberweis Dairy, 456 F.3d 704, 717
(7th Cir. 2006) (stating when a party places a physiological state at issue, opposing party is
entitled to discovery of all records of that state).


                                                10
Raymond “can” discuss an opinion about causation with Mr. Dahl’s treating
physician and Dr. Raymond “can” pass along confidential discussions to
respondent.8 Pet’r’s Mot. to Exclude at 6. This vagueness undermines much of
Mr. Dahl’s argument. Without any specifics, it is easy to blur the distinction
between privileged and non-privileged information. While communications
between a doctor and patient are generally privileged, see Jaffee v. Redmond, 518
U.S. 1, 9-12 (1996), Mr. Dahl has waived this privilege at least as far as the
Secretary and experts she has retained are concerned. Thus, the Secretary’s
retention of Dr. Raymond afforded him access to Mr. Dahl’s medical records,
regardless of whether Dr. Raymond worked at an institution that created some of
those records. Simple access to written medical records cannot be a basis for
disqualification.

VI.         Conclusion

      As Mr. Dahl and Dr. Raymond did not have a confidential relationship and
Dr. Raymond did not receive privileged information, Mr. Dahl’s Motion to
Exclude Respondent’s Expert is DENIED. Dr. Raymond’s expert testimony
remains in the record. A status conference is scheduled for Wednesday, April 30,
2014 at 3:30 P.M. Eastern Time. The Office of Special Masters will initiate the
call.

        Any questions may be directed to my law clerk, Mary Holmes at 202-657-
6353.

        IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        8
          To the extent that Mr. Dahl asserts that medical personal who treated Mr. Dahl would
orally convey some information about Mr. Dahl that the provider did not include in the written
records, this argument seems far-fetched. It seems very doubtful that a busy doctor or staff
member would (a) observe something special about Mr. Dahl, (b) not have memorialized that
significant observation, and (c) remember the important, but unrecorded, observation to tell Dr.
Raymond.


                                                11